   Case 4:20-cv-00025-RSB-CLR Document 6 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 OREN G. EVANS,

               Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-25

        v.

 UNIVERSITY OF CALIFORNIA DAVIS,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 5, 2020, Report and Recommendation, (doc. 5), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation (doc. 5) as the

opinion of the Court and DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE. The

Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
